Reeves, Associate Justice.
We are of the opinion that the court did not err in sustaining the defendant’s exceptions to the plaintiff’s petition.
Appellant admits the marriage, but alleges in his original petition that his consent was obtained by force and undue influence. He complains that the appellee caused him to be arrested on a warrant charging him with having seduced her, and that the marriage was against his free will and accord; that the sheriff", after making the arrest, took him to the office of a justice of the peace, and appellant being ignorant of the laws of the county appealed to the officers of the law and the by-standers to know what to do in order to be liberated; that the justice, the sheriff) and the clerk of the District Court, and other persons, advised him that it would be lawful and to his interest to marry the defendant, and that thereby he would be relieved from the prosecution for seduction. On these grounds and others stated in his petition, he avers that the marriage was not valid and legal, and that their living together as man and wife is intolerable and insupportable.
By an amended petition the plaintiff states that be xvas forced to marry against his will xvhile a prisoner; that the defendant’s father and brothers were greatly prejudiced *42against him, and that they compelled the defendant to make the oath for his arrest against her will; and that it was done for the purpose of annoying him in the courts of the country. The plaintiff denies that he seduced the defendant, and denies cohabitation since the marriage, and makes other allegations showing his unkind feelings towards the defendant.
It is not shown by averment that the officers or the bystanders were guilty of either force or fraud in anything they said or did. What they said to the plaintiff seems to have been said at his instance and in the way of advice, without constraint of any kind. The plaintiff appears to have understood that the marriage would cancel the.offense with which he was charged and release him from custody. He knew whether he was guilty or not of the charge against him when he married, and he cannot now cancel the marriage and rid himself of his wife, as he did the prosecution, without showing a better reason for it than he has given in his petition.
It is not charged that the defendant’s father or brothers brought about the marriage by force or fraud. On the contrary, they were charged with attempting to annoy the plaintiff in the courts because they were prejudiced against him.
The marriage of the plaintiff and defendant was wholly unlike the case in 12 Tex., 356. In that case the marriage; license was procured by fraud and perjury, and the plaintiff, who was a minor, was married without the consent of her parents.
There being no error in the judgment, it is affirmed.
Affirmed.